Citation Nr: 0926470	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable initial rating for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  The Board notes that during the 
appeal process the claims folder was transferred to the 
Boston, Massachusetts RO.

In October 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

This matter was previously before the Board in December 2008 
and was remanded for further development.  After completing 
the requested development to the extent possible, a June 2009 
supplemental statement of the case denied the claim, which 
was then returned to the Board for further appellate 
consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
service-connected asbestosis is manifested by a pulmonary 
function tests showing post-therapy Forced Vital Capacity 
(FVC) of greater than 80 percent of predicted value, and a VA 
pulmonary function test showing Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) of 93.8 percent predicted.




CONCLUSION OF LAW

The criteria for a compensable initial rating for asbestosis 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 
4.96, 4.97, Diagnostic Code 6833 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the Veteran is appealing the initial rating 
assignment as to his respiratory disability.  In this regard, 
because the February 2006 rating decision granted the 
Veteran's claim of entitlement to service connection, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the February 2006 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  73 Fed. Reg. 23,353 - 23,356 (Apr. 30, 2008) (as 
it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), 
effective May 30, 2008).  Rather, the Veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  Dingess/Hartman, 
19 Vet. App. at 493.  As a consequence, VA is only required 
to advise the Veteran of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  This 
has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the respiratory 
disability at issue (38 C.F.R. § 4.97, Diagnostic Code 6833), 
and included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial evaluation that the 
RO had assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  See Statement from the Veteran, dated in January 
2009 (noting that he was treated only at a VA facility for 
his pulmonary disability).  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

VA examinations with respect to the issue on appeal were 
obtained in January 2006 and February 2009.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain an opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the above VA 
examinations were adequate.  These VA examination reports 
reflect that subjective complaints were recorded, objective 
examinations were performed, and diagnostic testing was 
completed.  Further, these VA examination reports each 
reflect that the Veteran's claims file was reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to providing adequate VA examinations with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges the Veteran's representative's 
argument that this appeal should be remanded for because the 
examination report (dated in February 2009) did not provide 
the complete information requested by the Board in its 
December 2008 remand.  After reviewing the February 2009 VA 
examination report, the Board finds that the there has been 
substantial compliance with its December 2008 remand as this 
examination report contains sufficient detail to allow the 
service-connected disability at issue to be adequately rated.  
See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a 
remand is not required under Stegall v. West, 11 Vet. App. 
268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002); see also 38 C.F.R. § 4.2 (2008) (noting 
that if the examination report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes).  Additionally, 
the Board notes that in accordance with the December 2008 
Board remand the Veteran was requested to provide 
authorization for the release of private treatment records, 
VA treatment reports were obtained, and the claim was 
readjudicated.  Therefore, the Board finds there has been 
substantial compliance with its prior remand of this issue 
and it will proceed to adjudicate this appeal.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with a veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

A February 2006 rating decision granted service connection 
for asbestosis and assigned a noncompensable initial 
evaluation, effective June 30, 2005 (date of receipt of 
claim).  38 C.F.R. § 3.400(b)(2) (2008).

The Veteran is appealing the initial disability evaluation 
assigned following the grant of service connection for 
asbestosis.  The Veteran contends that his service-connected 
respiratory disability deserves a higher evaluation because 
his current assessment does not accurately portray the state 
of his disability.  The Veteran contends he is considerably 
less active now than in the past due to his asbestosis.  See 
Statement in support of his claim, dated in January 2009.

The VA schedular rating criteria under 38 C.F.R. § 4.97, 
Diagnostic Code 6833, for asbestosis and many other 
interstitial lung diseases, are based upon the results of 
pulmonary function testing (PFT).  Diagnostic Code 6833 
provides that a 10 percent rating is warranted for forced 
vital capacity (FVC) of 75- to 80-percent predicted or where 
there is DLCO(SB) of 66- to 80-percent predicted.  A 30 
percent schedular rating is warranted for FVC of 65- to 74-
percent predicted; or DLCO (SB) of 56- to 65-percent 
predicted.  The rating criteria contemplate pulmonary 
function test results post-therapy, which is the standard 
basis for comparison of pulmonary function.  See 38 C.F.R. 
§ 4.96(d)(5); see also 61 Fed. Reg. 46,720, 46,723 (Sept. 5, 
1996).  The current noncompensable (zero percent) rating 
assigned contemplates the application of 38 C.F.R. § 4.31 
(2008), which stipulates that, when the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.

The Board further notes that 38 C.F.R. § 4.96 states that 
ratings under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
Diagnostic Codes 6819 and 6820 will not be combined with each 
other or with Diagnostic Codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next-higher evaluation where the 
severity of the overall disability warrants such elevation.  
In this case, the clinical evidence shows, and the Board 
finds, that the predominant service-connected disability is 
asbestosis.

The pertinent evidence of record consists of private and VA 
examinations and PFTs.  The report of VA examination, 
conducted in January 2006, indicates that the Veteran's 
claims file was reviewed.  Physical examination of the lungs 
revealed that they were clear to percussion/auscultation and 
no rales, rhonchi, or wheezing was present.  The diagnoses 
included asbestosis.  It was also indicated that PFT was 
ordered.  A PFT report, dated in February 2006 from Pulmonary 
Studies, Inc., revealed a post-therapy/treatment FVC of 104 
percent predicted.  The PFT results also included pre-
therapy/treatment DLCOunc (ml/min/mmHg) of 112 predicted.  
The February 2006 PFT report reflects that the Veteran's 
effort, cooperation and comprehension were good.

A VA pulmonary treatment report, dated in September 2007, 
notes that spirometry from an August 2007 PFT revealed a 
normal FVC.  It was noted that after bronchodilator there was 
no significant change in FVC.  The interpretation was mild 
obstructive defect and no significant response to 
bronchodilator.  The impression noted stable pulmonary 
function.  Another VA pulmonary treatment report, dated in 
December 2007, reflects that the Veteran did not have chest 
pain or shortness of breath during an exercise test.  It was 
also noted at that time that the Veteran had rarely wheezed 
and that he had an upper respiratory infection.  Regarding 
his shortness of breath, the Veteran reported that he was not 
able to draw a deep breath.  The Veteran also reported that 
he could climb up one flight of stairs without difficulty, 
walk in the mall and while shopping, and shovel snow without 
difficulty.  The impression provided by the VA physician 
noted that the Veteran was very physically active and that 
this was "discordant with complaint of feeling like can't 
breath."  

A report of VA examination, dated in February 2009, reflects 
that the Veteran complained of weight gain related to a 
decrease in exercise, shortness of breath with exertion, 
daily wheezing, general tiredness, and daily coughing with 
clear liquid.  Physical examination of the lungs revealed 
clear breath sounds with no rales, rhonchi, or wheezes.  
There was lung resonance to percussion.  PFT revealed post-
bronchodilator FVC results of 95.4 percent predicated.  The 
PFT results also included DLCO(SB) results of 93.8 percent 
predicted.  It was not indicated if the DLCO(SB) result was 
pre- or post-therapy.  The February 2009 VA examination 
report indicates that the Veteran had good effort and 
cooperation.  There was no evidence of cor pulmonale, 
pulmonary hypertension, or renovascular hypertension.

The PFTs, described above, demonstrate that both the 
Veteran's FVC and DLCO(SB) each exceed 80 percent predicted.  
Therefore, the Board finds that a compensable initial 
evaluation is not warranted at any time during the rating 
period on appeal under Diagnostic Code 6833.  The Board also 
notes that there is no indication that the manifestations of 
the Veteran's service-connected asbestosis warranted a 
compensable rating at any time since the Veteran filed his 
claim.  Accordingly, a "staged rating" is not warranted.  
See Fenderson, 12 Vet. App. at 126.  Consequently, the Board 
finds that the currently assigned initial noncompensable 
evaluation throughout the rating period on appeal 
appropriately reflects the clinically established impairment 
experienced by the Veteran.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular consideration

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In this regard, the schedular 
evaluation in this case is adequate.  The Board notes that 
compensable ratings are provided for certain manifestations 
of asbestosis, but the evidence reflects that those 
manifestations are not present in this appeal.  Moreover, 
there is no evidence of an exceptional disability picture.  
The February 2009 VA examination report indicates that there 
have been no periods of incapacitation requiring bed rest and 
treatment by a physician in the past 12 months for his 
service-connected respiratory disability.  The February 2009 
VA examination report also reflects that the Veteran retired 
from his usual occupation in approximately 1993.  The 2009 VA 
examiner notes that he was not able to say without 
speculation what effect the Veteran's respiratory disability 
would have on employment since the Veteran has not been 
working.  The 2009 VA examiner did note that the Veteran's 
service-connected respiratory disability has no effects on 
his daily activities with a few exceptions.  These exceptions 
include swimming less, walking shorter distances (he is 
limited to about .25 mile), golfing less, and using a 
motorized cart (instead of walking) when he does golf.  Even 
with consideration of the foregoing, the Board finds that the 
record does not reflect marked interference with employment 
due to service-connected asbestosis.  The Board finds that 
his current level of impairment is contemplated by his 
current disability evaluation.  There is no evidence to 
demonstrate that the application of the regular schedular 
standards is impractical.  Based on the foregoing, the Board 
finds that referral for the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable initial evaluation for 
asbestosis is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


